            Case 3:20-cv-01177-MPS Document 77 Filed 04/07/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


    Joe Baltas,

                          Plaintiff,                        Civil No. 3:20-cv-01177 (MPS)

    v.

    David Maiga et al.,

                          Defendants.                       April 7, 2021


              RULING ON MOTION FOR MEDICAL EXAMINATION (Doc. #65)
                  AND MOTION FOR PSYCH EVALUATION (Doc. #66)

          This is a prisoner civil rights case filed by Joe Baltas, a pro se plaintiff. Mr. Baltas is an

inmate who was formerly confined within Connecticut Department of Correction (“DOC”)

facilities and is currently incarcerated at the Red Onion State Prison in Pound, Virginia. (ECF No.

16, at 1-2.) He has filed a civil rights complaint under 42 U.S.C. § 1983 against several current

and former DOC officials. (ECF No. 1.) He has moved the Court to order a medical examination

and a psychological evaluation by independent experts. (ECF Nos. 65, 66.) United States District

Judge Michael Shea referred these motions to the undersigned for decision. (ECF No. 73.)

          The Court construes Mr. Baltas’s motions as requests for orders compelling his medical

examinations at the defendants’ expense for discovery purposes, pursuant to Rule 35(a)(1) of the

Federal Rules of Civil Procedure.1 Under Rule 35(a)(1), courts may “order a party whose mental

or physical condition . . . is in controversy to submit to a physical or mental examination by a



1
        Though Mr. Baltas did not cite Rule 35(a)(1), courts liberally construe the motions of pro
se plaintiffs. See, e.g., Tracy v. Freshwater, 623 F.3d 90, 101-102 (2d Cir. 2010) (“It is well
established that a court is ordinarily obligated to afford a special solicitude to pro se litigants. . . .
The solicitude . . . most often consists of liberal construction of pleadings, motion papers and
appellate briefs.”).
          Case 3:20-cv-01177-MPS Document 77 Filed 04/07/21 Page 2 of 4




suitably licensed or certified examiner.” The moving party must show that there is “good cause”

to order the examination. Schlagenhauf v. Holder, 379 U.S. 104, 118 (1964). The Court has

discretion on whether to grant or deny a Rule 35(a) examination. See O’Quinn v. New York Univ.

Med. Ctr., 163 F.R.D. 226, 228 (S.D.N.Y. 1995).

        A plaintiff cannot use Rule 35 to obtain medical care for himself. See Rodriguez v.

Conway, No. 10-CV-6243L, 2011 WL 4829725, at *3 (W.D.N.Y. Sept. 6, 2011) (holding that a

plaintiff cannot “invoke Rule 35 in order to receive medical care”), aff'd, No. 10-CV-6243L, 2011

WL 4829869 (W.D.N.Y. Oct. 12, 2011); Jenkins v. Doe, No. 3:09-CV-1194 (SRU/WIG), 2011

WL 121682, at *1 (D. Conn. Jan. 13, 2011) (denying the plaintiff’s motion for a medical

examination under Rule 35 because it was “simply an attempt to obtain medical treatment”). A

plaintiff also cannot use Rule 35 to get a free examination of himself for use as evidence in his

case, even if he is indigent. “Although plaintiff has the right to hire his own expert, no civil litigant,

even an indigent one, has the legal right to a medical examination at taxpayer expense.”

Funderburke v. Canfield, No. 13-CV-6128G, 2014 WL 6390577, at *1 (W.D.N.Y. Nov. 7, 2014)

(internal alternations and quotation marks omitted).

        The Court concludes that Mr. Baltas filed these motions to obtain medical care and

evidence of his medical conditions. In support of his motions, he listed his medical conditions and

described how the conditions of his confinement negatively impacted his physical and mental

health. (ECF Nos. 65, 66.) He stated that the examinations would be done to determine his

physical and mental well-being, his injuries, and his “current state.” (Id.) He also stated that the

psychological evaluation was necessary because the defendants, the Connecticut DOC, and the

Virginia DOC have refused to treat his mental health conditions or take any corrective action.




                                                    2
          Case 3:20-cv-01177-MPS Document 77 Filed 04/07/21 Page 3 of 4




(ECF No. 66, at ¶¶ 4-7.) Because a plaintiff cannot use Rule 35 to obtain medical care or evidence

for use in his case, Mr. Baltas’s motions for examinations pursuant to Rule 35 are denied.

       The defendants construe Mr. Baltas’s motions not as discovery motions under Rule 35, but

rather as motions for preliminary injunctive relief. (ECF No. 75, at ¶¶ 6-10.) And to be sure, he

would not be the first inmate to seek such relief. See, e.g., Romano v. Levitt, No. 15-CV-518A,

2017 WL 2544076, at *1-2 (W.D.N.Y. May 5, 2017) (considering an incarcerated plaintiff’s

motion for an injunction to compel the defendants to examine him and provide him with medical

care), report and recommendation adopted, No. 15-CV-518A, 2017 WL 2533208 (W.D.N.Y. June

12, 2017); Castellano v. McGill, No. 3:07-CV-1447 (AWT), 2008 WL 4696121, at *1-2 (D. Conn.

Oct. 21, 2008) (same). Yet the Court declines to construe the motions that way because the record

discloses that when Mr. Baltas wants a preliminary injunction, he knows how to ask. (See ECF

No. 4 (emergency motion expressly requesting entry of “a Preliminary Injunction in this matter”).)

The Court infers from his failure to expressly request preliminary injunctive relief that he intended

to proceed under the discovery rules.2

       Because they attempt to put the discovery rules to impermissible uses, Mr. Baltas’s motions

for medical and psychological examinations (ECF Nos. 65, 66) are DENIED.




2
           In the event that he contemplates an express motion for a preliminary injunction, Mr. Baltas
should first give careful consideration to Judge Shea’s rulings on prior motions for injunctive relief
in this case and in his other cases. For example, Judge Shea noted in one of Mr. Baltas’s other
cases that a “request for prospective injunctive relief from correctional staff in connection with
conditions of confinement at a particular correctional institution becomes moot when the inmate
. . . is transferred to a different institution.” Baltas v. Erfe, No. 3:19-CV-1820 (MPS), 2020 WL
1915017, at *12 (D. Conn. Apr. 20, 2020). He also noted, in the Initial Review Order for this case,
that the Court does not have personal jurisdiction over the Virginia DOC officials and cannot grant
injunctive relief against them. (ECF No. 16, at 44.) See also Baltas v. Erfe, 3:19-cv-1820 (MPS),
ECF No. 15 (Feb. 27, 2020).
                                                  3
         Case 3:20-cv-01177-MPS Document 77 Filed 04/07/21 Page 4 of 4




       This is not a recommended ruling. It is a ruling by a Magistrate Judge on a “nondispositive

motion[] . . . relating to discovery,” D. Conn. L. Civ. R. 72.1(C)(2), and as such it is reviewable

pursuant to the “clearly erroneous” statutory standard of review. See 28 U.S.C. § 636(b)(1)(A);

Fed. R. Civ. P. 72(a); D. Conn. L. Civ. R. 72.2(b). It is an order of the Court unless reversed or

modified upon timely objection under Local Rule 72.2(a).

       So ordered this 7th day of April, 2021, at Hartford, Connecticut.



                                                              /s/ Thomas O. Farrish
                                                            Hon. Thomas O. Farrish
                                                          United States Magistrate Judge




                                                4
